Campbell, J.,
delivered the following dissent.
I dissent from the decision just announced, and adhere to the views expressed by me in Beck v. Allen, in the correctness of which *40time has but confirmed me. It is apparent from the opinion just read that the decision in the case cited on the point as to which I dissented, does not commend itself as correct to either of my brethren, and yet the strange spectacle is presented of acquiescence in, and adherence to, an erroneous interpretation of the Constitution by judges who feel that it is erroneous and shrink from saying so. It is probably the only instance of a repeal of a provision of the fundamental law by the mere inclination of one judge to the view that two decisions of the court of which he was a part were wrong. This is the way the matter stands. The provision of the Constitution had been passed on and interpreted by a unanimous court in two cases. In Beck v. Allen one judge favored overruling those decisions, another opposed it, and the third saying he inclined “ to the opinion that the former construction was erroneous, though the matter is not free from doubt,” united with the judge who favored overruling the former decisions, and thus the inclination of this judge to doubt their correctness overruled two solemn adjudications of the court in which he participated and concurred when made, and thereby abrogated that part of the Constitution, for the view of the majority makes it mean nothing whatever, and virtually strikes it out, while mine gives effect to its plain language and purpose.
My brother Arnold says the rule announced in Beck v. Allen is a salutary one. This I deny, and confidently affirm that the people of each county who are to pay for the convenience are the better judges of the scale of expenditure to be made, and know best what ■they should have and are able and willing to pay for, and I stand for decentralization and local government as far as may he. Were the rule a salutary one, that would not justify abrogation of the Constitution by judicial enactment under pretence of interpretation. Beck v. Allen was wrongly decided, and time can never make it right. It had the disastrous effect of causing the annulment of many sales of land made on the faith of former correct decisions of this court, and to overrule it would but establish what was most erroneously undone by that unwarrantable and unmaintainable decision in which sound rules of constitutional interpretation were made to yield to supposed expediency.